Citation Nr: 1622284	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-09 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right knee condition, to include as secondary to residuals of right great toe fracture.

2.  Entitlement to service connection for a lumbar spine condition, to include as secondary to residuals of right great toe fracture.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to residuals of right great toe fracture.

4.  Entitlement to service connection for a left foot condition, to include as secondary to residuals of right great toe fracture.

5.  Entitlement to service connection for bone spurs, right foot and ankle.

6.  Entitlement to service connection for a right hamstring condition, to include as secondary to residuals of right great toe fracture.

7.  Entitlement to service connection for unspecified nerve damage, to include as secondary to residuals of right great toe fracture.

8.  Entitlement to service connection for arthritis, right side of body.

9.  Entitlement to a disability rating in excess of 10 percent for residuals of right great toe fracture with early degenerative changes and bunion deformity.

10.  Entitlement to an initial disability rating in excess of 10 percent for Achilles tendonitis, right ankle, to include as secondary to residuals of right great toe fracture.

11.  Entitlement to an initial disability rating in excess of 10 percent for residuals of retinal detachment, right eye, status post surgical repair of scleral buckle.


REPRESENTATION

Veteran represented by:	Robert J. Osborne, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran performed active duty for training from November 1976 to March 1977 and served on active duty from May 1977 to May 1980.  This appeal arises from rating decisions that were issued in September 2008, October 2009, and March 2015 by multiple Department of Veterans Affairs (VA) Regional Offices (ROs).  Jurisdiction over these matters currently resides with the RO in New York, New York.  The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2015.

In light of the evidence presented, the Board has recharacterized the Veteran's claims for degenerative changes of the right knee, degenerative changes of the lumbar spine, depressive disorder, and left hallux valgus and bunion deformity with early degenerative changes of the first metatarsophalangeal joint as claims for service connection for a right knee condition, lumbar spine condition, acquired psychiatric disorder, and a left foot condition, respectively.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In April 2015, the Veteran submitted a timely notice of disagreement with the initial disability rating assigned for residuals of retinal detachment, right eye, when his claim for service connection was granted in March 2015.  Thereafter, the RO issued a statement of the case in October 2015, the Veteran perfected his appeal in November 2015, and the increased rating claim was certified to the Board in February 2016.  Thus, the Board finds that the matter of the Veteran's entitlement to an increased initial rating for residuals of retinal detachment, right eye, is before the Board at this time.  As a related matter, the Veteran's request for a hearing to present testimony regarding this claim was withdrawn in February 2016.  38 C.F.R. § 20.704 (2015).

During the September 2015 Board hearing, the Veteran waived the right to initial RO review of relevant and noncumulative evidence received in February 2016.  No additional action is warranted in this regard.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2015).  Additionally, Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, the additional evidence that the Veteran submitted after his February 2013 statement of the case was issued is subject to initial review by the Board because the Veteran did not request in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ: (1) entitlement to service connection for a right hamstring condition; (2) entitlement to service connection for unspecified nerve damage; and (3) his entitlement to an initial disability rating in excess of 10 percent for residuals of retinal detachment, right eye, status post surgical repair of scleral buckle.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, the Veteran's current osteoarthritis of the right knee is related to his service-connected right foot disability.

2.  Resolving all doubt in favor of the Veteran, the Veteran's current degenerative osteoarthritis of the lumbar spine is related to his service-connected right foot disability.

3.  Resolving all doubt in favor of the Veteran, the Veteran's current adjustment disorder with depressed mood is related to his service-connected right foot disability.

4.  Resolving all doubt in favor of the Veteran, the Veteran's current left hallux valgus and bunion deformity with early degenerative changes of the first metatarsophalangeal joint is related to his service-connected right foot disability.

5.  Resolving all doubt in favor of the Veteran, the Veteran's current bone spurs of the right ankle are related to his service-connected right foot disability.

6.  During the Veteran's September 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the claim for entitlement to service connection for arthritis, right side of body.

7.  The Veteran's residuals of right great toe fracture with early degenerative changes and bunion deformity has been productive of moderately severe symptoms such as chronic pain, stiffness, and limited motion that precludes prolonged standing and ambulation and also results in other functional impairment.

8.  The Veteran's Achilles tendonitis, right ankle, has been productive of symptoms such as pain, but has not resulted in ankylosis, malunion of the os calcis or astragalus, astragalectomy, or marked limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for osteoarthritis of the right knee are met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection for degenerative osteoarthritis of the lumbar spine are met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310  (2015).

3.  The criteria for service connection for an adjustment disorder with depressed mood are met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310  (2015).

4.  The criteria for service connection for left hallux valgus and bunion deformity with early degenerative changes of the first metatarsophalangeal joint are met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310  (2015).

5.  The criteria for service connection for bone spurs of the right ankle are met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310  (2015).

6.  The criteria for withdrawal of a substantive appeal on the claim for service connection for arthritis, right side of body, have been met.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  For the period on appeal, the criteria for a disability rating of 20 percent, and no more, for residuals of right great toe fracture with early degenerative changes and bunion deformity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5084 (2015).

8.  For the period on appeal, the criteria for a disability rating in excess of 10 percent for Achilles tendonitis, right ankle, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5084 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice in multiple letters, to include correspondence sent in June 2008, August 2009, and June 2012.

Additionally, pursuant to VA's duty to assist in the development of a claim, VA associated with the Veteran's claims file his service treatment records (STRs), VA treatment records, and identified non-VA treatment records.  38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(3).  Also coincident to VA's duty to assist the Veteran in substantiating his claims, VA provided an examination and obtained medical opinions in June 2008, September 2009, and October 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that these examinations are adequate to evaluate the nature and severity of his disabilities as the examiners provided sufficient descriptions of the Veteran's disabilities after performing thorough physical examinations.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Furthermore, during the September 2015 hearing the Veteran asserted that his service-connected right ankle disability has not worsened since the October 2012 examination.  Thus, new examinations are not required to assess his service-connected right foot and ankle disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ and the Veteran's attorney solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his attorney have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection Claims

By way of background, the record shows that the Veteran suffered a fracture of his right great toe during service in 1978.  In 1979, he underwent surgery to remove the medial sesamoid of his right foot.  During his September 2015 Board hearing, the Veteran and his attorney asserted that this injury has affected the Veteran's gait, which caused him to develop, among other things, right knee, lumbar spine, psychiatric, left foot, and right ankle conditions.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2015); see also 38 U.S.C.A. § 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2015).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

Service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A.  Right Knee Disability

During service in July 1977, the Veteran complained of right knee pain.  A clinician observed swelling and prominent and tender right tibial tubercle.  Notably, an X-ray showed that his knee was within normal limits at that time.  The clinician noted possible or questionable old Osgood-Schlatter's disease.

In February 1978, the Veteran complained that he was unable to bend his right leg after it was stuck between logs.  Another clinician was unable to detect any problem with the leg and the Veteran's range of motion was good.  The clinician noted an assessment of minor muscle strain.

The postservice evidence of record includes an April 2008 radiology report that documents an impression of mild degenerative changes and suprapatellar effusion.  At that time, a clinician noted pain on full flexion and tibia tubercle tenderness.  In May 2008, an MRI showed old Osgood-Schlatter's disease.

In June 2008, an examiner reported that the Veteran's knees have similar osteoarthritis and mild joint effusion, and thus, the Veteran's right knee osteoarthritis is less likely than not a service-connected injury because "[t]he Veteran's alteration in gait is very mild and would not be expected to cause a degree of arthritis in the knee, especially since the osteoarthritis appears symmetrical in both knees and can be consistent with normal aging."  A similar opinion was offered in September 2009.

In February 2016, the Veteran submitted a medical opinion from private podiatrist Dr. M.S. who stated that "[i]t is certainly within reasonable medical opinion that one must consider [the Veteran's] knee pain being associated to his initial foot injury in 1978 and subsequent surgery in 1979 resulting in the abnormal gait pattern. . . .  [H]is well documented equinus deformity leads to flattening of the foot placing an increased uneven force load on [his] knee.  This abnormal force load has a direct cause and effect . . . ."  With regard to the findings of the VA examiner, Dr. M.S. opined that it is unreasonable to infer that osteoarthritis of both knees could not be related to the cascade of pathology initiated by the Veteran's service-connected foot disability because, in part, anyone with severe pathology of one extremity will protect/guard against pain and movement of the affected limb and common sense dictates that a greater force load will be placed on the initially unaffected contralateral limb, thus resulting in the development of pathology and pain.  Based on the foregoing, Dr. M.S. concluded that the Veteran's osteoarthritis and right foot deformity "most certainly" led to right ankle and knee pathology.

The evidence set out above stands in equipoise concerning whether the Veteran's current right knee disability had its onset during service and, resolving any doubt in the Veteran's favor, the Board concludes that service connection is warranted for osteoarthritis of the right knee.  Consequently, the benefit sought on appeal is granted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

B.  Lumbar Spine Disability

During service in August 1978, the Veteran was placed on a temporary profile and found qualified for limited duty due, in part, to low back strain, which had onset following a motor vehicle accident.

Postservice, an April 2008 radiology report documents radiating low back pain, but no gross abnormality was seen radiographically at that time.  Findings indicate that there was no fracture/dislocation, no scoliosis, and no significant degenerative disease.  In May 2008, the Veteran reported having low back pain for at least twenty years.

In June 2008, a VA examiner diagnosed the Veteran with degenerative osteoarthritis of the lumbar spine.  The examiner opined that this condition is less likely than not secondarily service connected to the Veteran's toe injury because he has an essentially normal gait, although a slight decrease at toe-off, and noted that the Veteran's gait change was subtle.  Further, the examiner explained that the Veteran's gait is otherwise non-antalgic, he walks without assistive devices, and his foot condition is not a severe enough an abnormality to cause a low back derangement or multilevel degenerative changes.  Additionally, the examiner noted that "[e]ven if he did sprain his back in the military," he did not seek care for a low back condition during the twenty-year period following service.  The Board affords little probative value to this opinion because the examiner did not provide sufficient rationale to explain why the Veteran's current condition is not related to his documented in-service back injury and, in addition, the examiner presumes that the Veteran did not, in fact, injure his back during service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based on an inaccurate factual premise has little probative value).

In September 2009, the examiner opined that the lumbar spine condition is less likely than not secondarily service connected to the service-connected right foot disability because the Veteran has not demonstrated enough of a gait imbalance to cause any musculoskeletal condition to the low back, and low back pain and degenerative changes are multifactorial and sometimes a result of usual aging.  To this point, the examiner also indicated that his condition may be associated with normal wear and tear from his occupation as a truck driver and although the examiner acknowledged the Veteran's in-service report of back pain, the examiner concluded that there was no conclusive evidence of trauma or a permanent condition to the low back while in service.

In February 2016, Dr. M.S. noted that the Veteran's current back condition has been productive of radiculopathy of the bilateral lower extremities, as observed upon evaluation by private physician Dr. T.S. in May 2008.  Further, Dr. M.S. noted that the Veteran's service-connected right foot disability led to an imbalance in gait and improper gait pattern that led to improper weight distribution, pelvic tilt, and back pathology with disc herniation.  The doctor noted that it is within reasonable medical opinion to find cause and effect between the right foot disability and current back disability.

Based on the foregoing, the Board finds that the evidence stands in equipoise concerning whether the Veteran's current lumbar spine disability had its onset during service.  Thus, the Board resolves any doubt in the Veteran's favor and concludes that service connection is warranted for degenerative osteoarthritis of the lumbar spine.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

C.  Acquired Psychiatric Disorder

There is no evidence of an acquired psychiatric condition or symptoms during service.

In May 2008, VA clinicians noted that the Veteran has mood disturbance and longstanding depression due to pain, to include right foot pain, and the loss of the active, athletic lifestyle he used to lead.

In June 2008, a VA examiner diagnosed the Veteran with depressive disorder NOS and noted that the Veteran reported being angry and depressed for over 20 years.  The examiner opined that the Veteran's depressive disorder NOS is less likely as not caused by or a result of his military-related foot injury and the ensuing medical complications.

In October 2012, an examiner diagnosed the Veteran with adjustment disorder with depressed mood.  The examiner opined that it is less likely as not that the Veteran's condition was caused by or is the result of his service-connected right foot disability, as the Veteran's reported symptoms are largely due to his perception of having received inadequate medical care during service rather than the foot injury in and of itself and the Veteran did not seek mental health treatment for almost thirty years subsequent to his right foot injury.

With regard to the October 2012 opinion, the Board notes that VA clinicians previously reported in May 2008 that the Veteran demonstrated psychiatric symptoms due to pain, to include right foot pain.  Further, in February 2016, Dr. M.S. opined that it is within reasonable medical opinion that the Veteran's depression is directly related to his chronic pain from his original pathology.

Accordingly, because the evidence stands in equipoise as to whether the Veteran's right foot disability caused him to develop his current psychiatric disability, the Board finds that service connection must be granted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

D.  Left Foot Disability

In August 1979, the Veteran complained of bilateral foot pain, after which he was diagnosed with right hallux valgus.  A left foot disability was not diagnosed during service.

In May 2008, an X-ray showed bunion formation, no fracture/dislocation, and no significant degenerative disease of the left foot.  The clinician also noted mild pes planus and diminished sensation.

In June 2008, a VA examiner noted that physical examination revealed a bunion deformity with no pain on motion and mild tenderness to palpation.  He had full range of motion in the metatarsophalangeal (MTP) joint.

In September 2009, an examiner noted that the Veteran's left hallux valgus (bunion) deformity cannot be determined to be service related because bunion deformities are multifactorial in their etiology and are sometimes related to footwear choices or genetic factors.

In February 2016, Dr. M.S. noted that the cascade of pathology that developed with regard to the lower right extremity impacted his left extremity, causing advancement of degenerative joint disease (osteoarthritis) to the first MTP joint due to increased force load from guarding of the painful right lower extremity.  Essentially, Dr. M.S. concluded that the Veteran's guarding of his right foot led to increased weightbearing on his left leg, which resulted in pain and deformity in the left lower extremity.  With regard to the September 2009 examiner's opinion, Dr. M.S. noted that footwear cannot cause bunions and although genetic factors and tibial deformities are relevant, neither condition is present here.

Based on the foregoing, the Board finds that service connection for left hallux valgus and bunion deformity with early degenerative changes of the first metatarsophalangeal joint is warranted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

E.  Bone Spurs of the Right Foot and Ankle

The Veteran's STRs indicate that the Veteran was placed on a profile for chronic right foot pain secondary to hallux valgus in January 1980, but bone spurs were not documented during service.

In June 2009, Dr. T.S. reported that X-rays show some bone spurring in the right ankle.  These X-rays are of record.

Thereafter, in July 2009, a VA podiatrist reviewed X-rays and a CT scan, and reported that a bone spur to talus and tibia was observed.  The podiatrist recommended ankle arthroscopy and noted that this treatment plan was not within the scope of VA's practice.

In September 2009, an examiner noted that there was subjective tenderness diffusely on the dorsal foot and no definitive diagnosis or pathology of bone spur based on VA imaging studies that included an X-ray and CT scan.  Further, on physical examination, the examiner noted that there was no palpable spur or bony abnormality in the foot and ankle.  The examiner attempted to review an X-ray provided by Dr. T.S., but the copies provided were unclear.  Similar findings were made upon examination in October 2012.  To the extent that the September 2009 and October 2012 examiners failed to address VA's finding of a bone spur in July 2009, the Board finds their assessments that VA imaging studies do not show bone spurs is inadequate.

More recent VA treatment records, to include those dated March 2015, document bony ankle spurs.

In February 2016, Dr. M.S. reported that the Veteran's equinus deformity, which he has had since service, has caused decreased range of motion at the ankle joint that led to spurring formation of the ankle joint.  Dr. M.S. indicated that this finding is well documented in Dr. T.S.'s June 2009 X-ray and evaluation, and reported that the spurring pathology developed because of the Veteran's initial right foot injury and subsequent surgery.

Based on the foregoing and resolving any doubt in the Veteran's favor, the Board finds that service connection is warranted for bone spurs of the right ankle.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  The evidence does not show that the Veteran has had bone spurs of the foot during the period on appeal, and thus, service connection cannot be granted for that condition.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability).

F.  Arthritis, Right Side of Body

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 3 8 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

Prior to the Board promulgating a decision in the appeal, the Veteran withdrew his appeal regarding the claim for entitlement to service connection for arthritis, right side of body, at a hearing held in September 2015.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have appellate jurisdiction to review the matter and the appeal is dismissed as to this issue.

III.  Increased Ratings Claims

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2015).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Further, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Diagnostic Code 5010 indicates that arthritis due to trauma should be rated as degenerative arthritis.  Pursuant to Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved, which in this case are Diagnostic Codes 5270-5274.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A.  Residuals of Right Great Toe Fracture

By way of background, the RO granted service connection for status post sesamoidectomy for fracture of right great toe with minimal hallux valgus and assigned a noncompensable rating, effective May 3, 1980, in an August 1980 rating decision.  The initial disability rating was increased to 10 percent by way of an April 1981 rating decision.  As the Veteran neither expressed disagreement with the initial rating assigned nor was any relevant new and material evidence received by VA within one year of the decisions, they are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201 (2015).  In April 2008, the Veteran filed a claim for increased compensation for current residuals of right great toe fracture with early degenerative changes and bunion deformity, which the RO denied by way of a September 2008 rating decision and led to the present appeal.

The Board notes that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b) (West 2014).  The Board will, therefore, assess any ascertainable increase in disability from April 2007.

The Veteran is currently rated under Diagnostic Code 5284, which indicates that foot injuries warrant a 10 percent rating for a moderate foot injury, a 20 percent rating for a moderately severe foot injury, a 30 percent rating for a severe foot injury, and a 40 percent rating with actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Board notes that the terms "moderate," "moderately severe," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).

Under Diagnostic Code 5280, 10 percent ratings are warranted for unilateral hallux valgus where it is severe, if equivalent to amputation of the great toe, or where the Veteran has had an operation with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  

In May 2008, VA clinicians documented the Veteran's report that he experiences swelling and numbness in his foot and misses one week of work per month due to pain.  Also in May 2008, it was noted that the Veteran's pain worsens with activity, but his pain does not interfere with his activities of daily living or independent ambulation.  At that time, the Veteran demonstrated flexion to 20 degrees and extension to 10 degrees with pain.

In June 2008, a VA examiner reported that the Veteran's right foot biomechanics are slightly altered due to surgery and degenerative changes in the first MTP joint.  It was noted that the Veteran experiences throbbing pain associated with weakness, stiffness, swelling in the bunion area, heat and redness in the bunion area, fatigability, and lack of endurance.  His symptoms are slightly better with rest and slightly worse on standing and walking.  Further, about twice weekly, he gets flare-ups where his foot gets swollen and red with increased pain.  These episodes can last up to two days.  Notably, there is no functional impairment during these flare-ups.  He uses orthotics, which hurt his feet, but orthopedic shoes help.  The examiner noted that the Veteran has functional limitations in that he can stand for twenty minutes before experiencing a flare-up, and he can walk twenty blocks but he cannot run.  He was independent with activities of daily living.  The Veteran reported working for the United States Postal Service as a truck driver, which he reported does not affect his feet.

Physical examination in June 2008 revealed no edema or instability.  The following was not observed: callosities, break down, evidence of unusual shoe wear, skin or vascular changes, hammertoes, high arch, claw foot, malalignment, or other deformity.  The Veteran did, however, have mild pes planus with weight bearing that reduces on non-weightbearing.  Overall, the Veteran had 20 degrees of hallux valgus with bunion deformity, and he demonstrated 10 degrees of dorsiflexion and 10 degrees of plantar flexion in his right MTP joint.

In September 2009, an examiner noted that the Veteran's wife sometimes helps him tie his shoes or put on a shirt.  At that time, physical examination revealed that there was no bony deformity of the dorsal aspect of the foot, angulation, false motion, shortening, loose motion, false joint, edema, drainage, ankylosis, constitutional symptoms, instability, hammertoes, high arch, claw foot, malalignment, or other deformity.  The Veteran had slight callosities on the medial aspect of the great toe and mild peeling of the skin consistent with tinea pedis.  He also demonstrated dorsiflexion to 10 degrees and plantar flexion to 10 degrees.

In October 2012, an examiner noted diagnoses of Morton's neuroma that is unrelated to the Veteran's service-connected residuals of right great toe fracture, hallux valgus with severe symptoms that are the functional equivalent to amputation of the great toe, and mild osteoarthritis of the first MTP joint.  The Veteran did not have hammertoes, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, weak foot, or other foot injuries.  The examiner endorsed that the Veteran makes constant use of a brace and occasional use of a cane.  Notably, the examiner also indicated that the Veteran's condition does not affect his ability to work, as no aggravation was reported.

In the Board's estimation, and resolving doubt in favor of the Veteran, his right foot symptoms more nearly approximate a moderately severe foot injury, which warrants no more than a 20 percent rating for the period on appeal.

The Board finds that a rating in excess of 20 percent is not warranted.  A higher rating is not warranted under Diagnostic Code 5284 because the evidence does not show that the Veteran' s right foot disability has been productive of more than moderately severe symptoms or has resulted in actual loss of use of the right foot. Throughout the period on appeal, the Veteran's disability has been productive of chronic pain and impaired ability to engage in physical activity without pain.  The Board also notes that VA examiners have reported that the Veteran has not demonstrated instability, malalignment, or evidence of unusual shoe wear.  As there is no evidence of significant worsening of the Veteran's condition since his last examination, the Board finds these reports highly probative in assessing the effect that his right foot disability has had on his ability to function under the ordinary conditions of daily life.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Thus, the Board finds that the Veteran's disability picture more closely approximates the criteria for a 20 percent rating under Diagnostic Code 5284.

The Board has considered whether there are any other diagnostic codes, other than Diagnostic Code 5284, which may be used to award a higher rating.  See Butts v Brown, 5 Vet. App. 532, 538 (1993).  However, because the competent evidence does not show that the Veteran has weak foot, pes cavus, Morton's neuroma or metatarsalgia that has been associated with his service-connected right foot disability, hallux valgus that is severe or has required an operation with resection, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones, the Board finds that Diagnostic Codes 5277, 5278, 5279, and 5281-5283 are not applicable.  See 38 C.F.R. § 4.71a.  In addition, although the evidence shows that the Veteran has mild pes planus, the Board notes that such a condition is noncompensable under Diagnostic Code 5276.  Further, the record does not show that the noted conditions are residuals of his right great toe fracture.

Additionally, the Board acknowledges that the Veteran has right hallux valgus, which is part of the Veteran's service-connected disability, but finds that a separate rating cannot be granted for this condition because he is already being compensated for these symptoms under Diagnostic Code 5284 and an additional rating for hallux valgus under Diagnostic Code 5280 would constitute pyramiding.

The Board has also considered the Veteran's reports of chronic pain and used this symptom as a factor to the extent that his pain has resulted in functional loss.  See Mitchell, 25 Vet. App. at 36 ("[P]ain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Pain in . . . a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.").  In addition, because the Veteran has a compensable rating, the Board finds that he has been compensated appropriately for any reported painful motion and an additional rating is neither warranted under 38 C.F.R. § 4.59 and Diagnostic Code 5003 nor is it permitted under 38 C.F.R. § 4.14, as the assignment of an additional rating would constitute pyramiding.

In addition, although the October 2012 examiner reported that the Veteran has postoperative scars on his right foot, the record is negative for evidence that these scars are symptomatic or otherwise compensable under 38 C.F.R. § 4.118.

Based on the foregoing, the Board finds that a disability rating of 20 percent, and no more, for residuals of right great toe fracture with early degenerative changes and bunion deformity is warranted for the period on appeal.

B.  Right Ankle Achilles Tendonitis

Here, in September 2008, the RO granted service connection for Achilles tendonitis, right ankle, associated with residuals of right great toe fracture with early degenerative changes and bunion deformity.  Initially, this condition was rated noncompensable, effective April 24, 2008.  This rating was continued in May 2009, and in July 2009, the RO increased the initial disability rating to 10 percent.

Diagnostic Code 5270, which pertains to ankylosis of the ankle, provides that a 20 percent rating is warranted for ankylosis in plantar flexion at less than 30 degrees.  A 30 percent rating is warranted for ankylosis in plantar flexion between 30 and 40 degrees, or ankylosis in dorsiflexion between 0 and 10 degrees.  Additionally, a 40 percent rating is warranted for ankylosis in plantar flexion at more than 40 degrees, or ankylosis in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.

Diagnostic Code 5271 indicates that 10 and 20 percent ratings are appropriate when there is moderate or marked limitation of motion of the ankle, respectively.  Under Diagnostic Code 5272, when there is ankylosis of the subastragalar or tarsal joint, a 10 percent rating is warranted if there is evidence of good weight-bearing position, and a 20 percent rating is warranted if there is evidence of poor weight-bearing position.  Under Diagnostic Code 5273, which pertains to malunion of the os calcis or astragalus, 10 and 20 percent ratings are warranted when there is moderate or marked deformity, respectively.  In addition, evidence of astragalectomy indicates that a 20 percent rating is warranted under Diagnostic Code 5274.

Normal range of motion of the ankle includes dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (2015).

May 2008 treatment records from Dr. T.S. document edema, tenderness, and an inability to bear full weight.  At that time, the Veteran demonstrated dorsiflexion to 15 degrees and plantar flexion to 40 degrees.  It was noted that the Veteran is unable to perform usual and customary daily activities such as shopping, driving, grooming, and working.

A June 2008 examination report documents the Veteran's report of pain in the posterior ankle area.  The examiner reported tenderness to palpation over the Achilles area and that there was no tenderness over the lateral and medial ankle.   It was noted that the Veteran uses support sleeves and orthopedic shoes, which give him some relief.  There were no constitutional symptoms of inflammatory arthritis.   He reported that he is able to do his job and it does not aggravate his right ankle condition.  He demonstrated dorsiflexion to 20 degrees and plantar flexion to 45 degrees, which is normal under the rating schedule.  His talar tilt was negative, he was able to walk on his heels and toes, and there was no edema.  The examiner noted that any potential additional functional loss during flare-ups could not be determined without resort to mere speculation.

In September 2009, the examiner noted that there did not appear to be any change in the Veteran's right ankle condition.  The examiner noted that the Veteran experiences ankle pain when he drives at work.  The Veteran did not demonstrate foot drop.  Passively, he demonstrated dorsiflexion to 15 degrees and plantar flexion to 30 degrees, and was only able to complete one repetition.  Actively, he demonstrated dorsiflexion to 5 degrees and plantar flexion to 10 degrees.  The examiner noted that the assessment of function limitation for the right ankle was inconsistent due to voluntary guarding and complaints of pain.

In October 2012, another examiner noted that the Veteran experiences flare-ups with ambulation and inclement weather.  He demonstrated plantar flexion to 35 degrees with objective evidence of painful motion beginning at 35 degrees, and dorsiflexion to 20 or greater degrees with objective evidence of painful motion beginning at 20 or greater degrees.  Following repetitive-use testing, he demonstrated plantar flexion to 30 degrees and dorsiflexion to 20 or greater degrees, and the examiner endorsed that the Veteran had less movement than normal and pain on movement.  He demonstrated normal muscle strength and laxity was not observed.  The examiner endorsed that the Veteran makes constant use of a brace and occasional use of a cane.  The examiner also indicated that the Veteran's ankle condition does not affect his ability to work.  Notably, the examiner reported that there was no evidence of right Achilles tendonitis as per clinical examination and an August 2010 MRI of the right foot.

After careful review of the record, the Board finds that a rating in excess of 10 percent for the Veteran's right ankle disability is not warranted.  First, the Board notes that this disability has not been productive of ankylosis, malunion of the os calcis or astragalus, or an astragalectomy, and thus, the Board need not consider whether ratings are warranted under Diagnostic Codes 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastragalar or tarsal joint), 5273 (malunion of the os calcis or astragalus), and 5274 (astragalectomy).  Thus, the Board must assess whether the Veteran's symptoms warrant a rating of 20 percent under Diagnostic Code 5271 (limited motion of ankle), which is the highest available rating under this diagnostic code.

The Board finds that a 20 percent disability rating is not warranted under Diagnostic Code 5271.  As noted previously, normal range of motion of the ankle is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion.  In May 2008, June 2008, and October 2012, the Veteran demonstrated dorsiflexion to 15 or greater degrees and demonstrated plantar flexion to no less than 30 degrees.  Although additionally limited motion was noted by the September 2009 examiner, the Board finds it highly probative that the examiner noted that the assessment of function limitation for the right ankle was inconsistent due to voluntary guarding and complaints of pain, and the subsequent October 2012 examiner noted that the Veteran was able to demonstrate dorsiflexion to 20 or greater degrees and plantar flexion to 35 degrees when accounting for pain.  See Jandreau, 492 F.3d at 1376.  Overall, the evidence fails to show that the Veteran has experienced marked limitation of motion of the right ankle disability, which is required in order to warrant a 20 percent rating under Diagnostic Code 5271.

The Board finds, therefore, that the Veteran has shown no more than moderate limitation of motion of the right ankle, which is best approximated by a rating of 10 percent under Diagnostic Code 5271.  In addition, the Board finds that because the Veteran has had a compensable rating for his right ankle disability for the entire period on appeal, the Veteran has been compensated appropriately for any reported painful motion and an additional rating is neither warranted under 38 C.F.R. § 4.59  and Diagnostic Code 5003 nor is it permitted under 38 C.F.R. § 4.14, as the assignment of an additional rating would constitute pyramiding.

Overall, the Board finds that a rating in excess of 10 percent for a right ankle disability is not warranted for the period on appeal.  There is no doubt to be resolved in this case, as the preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Additional Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For musculoskeletal disabilities in particular, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For the joints, the rating schedule also contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture in that regard.  Accordingly, extraschedular consideration is not warranted.

Furthermore, the evidence does not show that the Veteran's service-connected disabilities, in the aggregate, have presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Although the Veteran reported in May 2008 that he misses one week of work per month due to pain and Dr. T.S. noted in May 2008 that the Veteran is unable to perform usual and customary daily activities such as shopping and working, the Veteran reported in June 2008 that his employment does not affect his feet, he is able to do his job, and his job does not aggravate his right ankle condition.  Further, in October 2012, an examiner indicated that the Veteran's foot and ankle conditions do not affect his ability to work.  The Board does not doubt that symptoms and limitations caused by the Veteran's service-connected disabilities have had an adverse impact on the Veteran's ability to work; however, loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Again, 38 C.F.R. § 4.1 specifically provides that the schedular criteria are adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.

Additionally, the Veteran has raised no contentions, and the record includes no evidence, indicating that his service-connected right foot or ankle disabilities prevent him from obtaining or maintaining substantially gainful employment.  Accordingly, the Board need not consider whether he is entitled to a total disability rating based on individual unemployability due to service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Service connection for osteoarthritis of the right knee is granted.

Service connection for degenerative osteoarthritis of the lumbar spine is granted.

Service connection for adjustment disorder with depressed mood is granted.

Service connection for left hallux valgus and bunion deformity with early degenerative changes of the first metatarsophalangeal joint is granted.

Service connection for bone spurs of the right ankle is granted.

The appeal on the claim for entitlement to service connection for arthritis, right side of body, is dismissed.

Subject to the applicable regulations concerning the payment of monetary benefits, a disability rating of 20 percent, and no more, is granted for residuals of right great toe fracture with early degenerative changes and bunion deformity.

An initial disability rating in excess of 10 percent for Achilles tendonitis, right ankle, is denied.


REMAND

The following issues remain before the Board: (1) entitlement to service connection for a right hamstring condition; (2) entitlement to service connection for unspecified nerve damage; and (3) his entitlement to an initial disability rating in excess of 10 percent for residuals of retinal detachment, right eye, status post surgical repair of scleral buckle.

Service Connection for a Right Hamstring Condition

In June 2008, a VA examiner indicated that the Veteran has a muscle injury of the gastroc-soleus (muscle group XI) and hamstring (muscle group XIII).  The examiner noted that the Veteran's muscle injury was "not an issue," his muscle strength was normal, muscle herniation was "not an issue," and the Veteran had normal muscle function.  The examiner diagnosed the Veteran with a normal hamstring muscle and noted that mild hamstring tightness is a common incidental finding in patients with mechanical low back pain.  Thus, the examiner opined, this condition is less likely than not service connected or secondarily related to his service-connected injury.  A similar opinion was offered in September 2009.

The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  There must be underlying diagnosable pathology causing the pain.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Thus, in light of the Veteran's continued reports of right hamstring pain, the Board finds that VA should obtain a definitive opinion regarding whether the Veteran currently has a right hamstring condition, and if so, obtain an opinion regarding whether it is caused or aggravated by a service-connected disability.

Service Connection for Unspecified Nerve Damage

The STRs include an April 1979 physical therapy note that documents the Veteran's March 1979 sesamoidectomy and complaint of poor circulation, and a September 1979 examination report documents toe and ankle numbness.

In May 2008, a VA clinician documented the Veteran's report that he experiences swelling and numbness in his right foot.  In June 2008, a VA examiner noted significant weakness and numbness of the right leg and noted that the Veteran had radiculopathy.  On examination in September 2009, it was noted that the Veteran had decreased sensation in the right leg from the lower third of the thigh to the toes in a non-anatomical and non-radicular distribution, and in a non-sural nerve distribution.  In March 2010, private physician Dr. M.M. noted that a neurology consult was needed to rule out nerve damage to the feet.

In October 2012, an examiner noted a diagnosis of right sural neuropathy in addition to severe right lower extremity pain, paresthesias and/or dysesthesias, and numbness.  The examiner noted that the Veteran has a Morton's neuroma that is located between the second and third metatarsal heads and which is not related to his service-connected right great toe fracture with degenerative changes because right great toe conditions cannot cause a neuroma between the second and third metatarsal heads.  The examiner opined that right great toe conditions cannot cause sural nerve problems and, with regard to the potential relationship between the Veteran's nerve conditions and his service-connected right ankle disability, the examiner noted that there is no current evidence of Achilles tendonitis.

Although the October 2012 examiner addressed the matter of secondary service connection, the examiner did not address whether the in-service findings of poor circulation and numbness indicate that his current nerve conditions-identified as Morton's neuroma and right sural neuropathy-had onset in service or are otherwise etiologically related to his in-service complaints.  In addition, although there is no current evidence of Achilles tendonitis, an opinion is needed regarding whether this service-connected condition, during its active state, caused or aggravated the development of a nerve condition.  On remand, VA must obtain these opinions.

Increased Rating for Residuals of Retinal Detachment, Right Eye

In August 2015, Dr. P.S. noted that the Veteran has received treatment at the New York University "ophthalmology service" since undergoing eye surgery in October 2011.  As these records are relevant to the Veteran's claim, the Board finds that these records should be obtained before the Board reviews the merits of the Veteran's claim for an increased rating.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide, or authorize VA to obtain, records of his treatment at New York University facilities that are dated from Octboer 2011.  In addition, obtain outstanding records of the Veteran's pertinent VA treatment.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  All efforts to obtain the identified records and any negative responses should be documented in the claims file.

2.  After associating any additional pertinent evidence with the claims folder, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his right hamstring and nerve conditions.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

Right Hamstring Condition

   (a) Identify all current right hamstring conditions, to include muscular conditions.

   (b) Offer an opinion as to whether it is at least as likely as not that any current right hamstring condition had onset during service.
   
   (c) Offer an opinion as to whether it is at least as likely as not that any current right hamstring condition was caused or aggravated by service.

   (d) Offer an opinion as to whether it is at least as likely as not that any current right hamstring condition was caused or aggravated by one of the Veteran's service-connected disabilities, to include his right foot disability, right ankle disability, and lumbar spine disability.

Nerve Condition

   (a) Identify all current nerve conditions.

   (b) Offer an opinion as to whether it is at least as likely as not that any current nerve condition had onset during service or within one year of his separation from active service.  In providing this opinion, address the Veteran's in-service complaints of poor circulation in addition to toe and ankle numbness.

   (c) Offer an opinion as to whether it is at least as likely as not that any current nerve condition was caused or aggravated by service.  In providing this opinion, address the Veteran's in-service complaints of poor circulation in addition to toe and ankle numbness.

   (d) Offer an opinion as to whether it is at least as likely as not that any current nerve condition was caused or aggravated by one of the Veteran's service-connected disabilities, to include his right foot disability, right ankle disability, and lumbar spine disability.  In addition, even if right ankle Achilles tendonitis is not observed upon examination, offer an opinion as to whether it is at least as likely as not that the right ankle condition, during its active state, caused or aggravated the development of a nerve condition.

 A complete rationale must be provided for all opinions offered, and if an opinion cannot be offered without resort to mere speculation, the reason for this should be fully explained in the examination report.

3.  After ensuring that the requested development is completed, readjudicate the appeal.  If any of the benefits sought on appeal are not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


